Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to anticipate or render obvious the cumulative limitations of instant claim 1 with particular attention drawn towards “wherein when the electrode holder is engaged with the treatment chamber the at least one anode, at least one cathode and at least one electrical conductor held by the electrode holder are positioned within the treatment chamber for electrochemical treatment of the liquid; and at least one power connector for connecting power to said anode or said cathode held by the at least one electrode holder, wherein, when the at least one electrode holder is engaged with the treatment chamber, the at least one power connector comprises a resilient metal flexed against said anode or said cathode to thereby connect power thereto without use of a screwed connector.”
The most relevant prior art is deemed to be previously cited Powell, Gillmore, and Morkovsky which fail to disclose or render obvious the cumulative claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795